                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

ISAAC BORDERS,                               :
                                             :
                      Petitioner,            :
                                             :      No. 4:18-cv-00216-CDL-MSH
               v.                            :
                                             :
STATE OF GEORGIA, et al.,                    :
                                             :
                  Respondents.               :
___________________________________

                                            ORDER

       Petitioner Isaac Borders filed an application for federal habeas corpus relief

pursuant to 28 U.S.C. § 2254 challenging his December 3, 1997, conviction in the Superior

Court of Muscogee County, Georgia. Pet. 1, ECF No. 1. Under the rules governing

habeas corpus actions, district courts are required to promptly examine every application

filed and thereafter enter a summary dismissal if it “plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court.” § 2254

Rules, R. 4; see also McFarland v. Scott, 512 U.S. 849, 856 (1994) (“Federal courts are

authorized to dismiss summarily any habeas petition that appears legally insufficient on its

face[.]”); 28 U.S.C. § 2243.        Federal district courts thus have a duty “to screen out

frivolous applications and eliminate the burden that would be placed on the respondent by

ordering an unnecessary answer.” § 2254 Rules, R. 4 advisory committee’s notes.

       As a part of this obligatory screening, the Court also reviews its own records to

ensure that the petition is not barred, under 28 U.S.C. § 2244, as a second or successive

petition.   The relevant statute, § 2244(b)(3)(A), specifically requires a petitioner to seek
and obtain authorization from the Court of Appeals to file a second or successive habeas

petition in the district court.      Without such authorization, the district court lacks

jurisdiction to consider the petition.   See Burton v. Stewart, 549 U.S. 147, 152-57 (2007);

Williams v. Chatman, 510 F.3d 1290, 1295 (11th Cir. 2007).

       Petitioner was convicted in the Superior Court of Muscogee County, Georgia, in

1997. Pet. 1, ECF No. 1. He challenges that state court conviction claiming ineffective

assistance of counsel, pretrial error, prosecutorial and judicial misconduct, “fatally

defective indictment,” and numerous other reasons. Petitioner previously filed a petition

for writ of habeas corpus under § 2254 contesting the same conviction at issue in the instant

petition. See Borders v. Frazier, 4:08-cv-00023-CDL (M.D. Ga. July 16, 2008). The

Court dismissed that petition as untimely. Report and Recommendation, Borders, 4:08-

cv-00023 (M.D. Ga. June 30, 2008), ECF No. 14. The Eleventh Circuit Court of Appeals

denied Petitioner’s application for a certificate of appealability, determining that “the

district court correctly dismissed his petition as time-barred.” Borders v. Frazier, No. 08-

14405-B (11th Cir. Dec. 10, 2008).

        “A § 2254 petition is ‘second or successive’ if the petitioner filed a prior § 2254

petition attacking the same judgment that was denied or dismissed with prejudice.”

Philistin v. Warden, 701 F. App’x 908, 909 (11th Cir. 2017) (per curiam) (citing Guenther

v. Holt, 173 F.3d 1328, 1329 (11th Cir. 2009)). “[A] dismissal for untimeliness is with

prejudice.” Candelario v. Warden, 592 F. App’x 784, 785 n.1 (11th Cir. 2014) (per

curiam). Consequently, the instant petition for writ of habeas corpus under § 2254 is
                                               2
impermissibly second or successive within the meaning of § 2244(b). See e.g. Jordan v.

Sec’t, Dep’t of Corr., 485 F.3d 1351 (11th Cir. 2007) (finding that district court “properly

dismissed” second-in-time habeas petition under § 2244(b) where first-in-time habeas

petition was denied as untimely); Harris v. Warden, 688 F. App’x 738 (11th Cir. 2017)

(per curiam) (finding that second habeas petition was barred by § 2244(b) where first

habeas petition was dismissed as untimely); Patterson v. Sec’t, Fla. Dep’t of Corr., 849

F.3d 1321 (11th Cir. 2017); Morris v. Fla. Dep’t of Corr., 519 F. App’x 990 (11th Cir.

2013) (per curiam) (finding second-in-time habeas petition barred by § 2244(b) where first-

in-time petition was “denied as time-barred”); Cook v. Warden, Macon SP, 686 F. App’x

833 (11th Cir. 2017) (per curiam) (finding district court lacked jurisdiction to consider

second-in-time habeas petition where first-in-time petition was “dismissed with prejudice

as untimely”).

       Absent authorization, this Court lacks jurisdiction to consider the instant petition,

and it is properly dismissed for lack of jurisdiction. See Carter v. U.S., 405 F. App’x. 409,

410 (11th Cir. 2010) (per curiam) (vacating dismissal of motion to vacate and remanding

to district court “to dismiss the motion for a lack of jurisdiction”). There is no indication

that the Eleventh Circuit Court of Appeals has granted Petitioner permission to file a

successive habeas petition, and a review of the federal judiciary’s Public Access to Courts

Electronic Records online database reveals that he has twice been denied leave to file his

successive petition. See In re: Isaac Borders, No. 14-11343 (11th Cir. April 14, 2014); In

re: Isaac Borders, No. 15-12288 (11th Cir. June 16, 2016).
                                             3
      It is therefore ORDERED that the instant petition be DISMISSED WITHOUT

PREJUDICE for lack of jurisdiction and as second or successive.1


             SO ORDERED this 28th day of January, 2019.



                                        s/Clay D. Land
                                         CLAY D. LAND
                                         CHIEF U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




1
 Dismissal of a habeas petition as second or successive does not constitute a final order
for purposes of 28 U.S.C. § 2253(c). See Bolin v. Sec’y, Fla. Dep’t of Corr., 628 F.
App’x 728, 730 (11th Cir. 2016) (per curiam). Accordingly, the Court need not address
whether Petitioner is entitled to a Certificate of Appealability.
                                            4
